Dear Mayor Hall:
This office is in receipt of your request for an opinion of the Attorney General in regard to a father and son serving as aldermen together in a Lawrason Act community.  You ask if such service would be prohibited.
The prohibition under the nepotism law, R.S. 42:1119, has no application to elected positions but applies to hiring of immediate family members by a person in governmental authority. In fact, there is an exception for a municipality of less than 2000 population in the nepotism law.
Therefore, we find no prohibition to the election of a father and son to serve as aldermen at the same time.
We hope this sufficiently answers your question, but if we can be of further assistance, do not hesitate to contact us.
Sincerely yours,
                         RICHARD P. IEYOUB Attorney General
BY: BARBARA B. RUTLEDGE Assistant Attorney General BBR